DETAILED ACTION

Claim 2 has been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawal of Finality
The finality of the previous Office Action mailed 11/27/2020 has been withdrawn in view of the new grounds of rejection in the present Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3-15 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for polyesters of Formula (I) which contain certain numbers of terminal carboxyl groups, does not reasonably provide enablement for the entire range of molecular structures represented by Formula (I) as recited in claim 1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
 	The propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation.  See MPEP 2164.08.  The disclosure as originally filed does not enable one of ordinary skill in the art to make polyesters meeting the recited structural formula (I) and having the recited acid value and recited molecular weight over the entire scope of the present claims.

MPEP 2164.01(a)    Undue Experimentation Factors [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
       
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) The breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) The nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) The state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) The level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) The level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) The amount of direction provided by the inventor; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) The existence of working examples; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(H) The quantity of experimentation needed to make or use the invention based on the

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The Court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue experimentation to obtain antibodies needed to practice the claimed invention." Id., 8 USPQ2d at 1407.

 	With respect to Wand factor (A) the claims are relatively broad.  The claims allow polyester molecules of Formula (1) to contain as low as 2 carboxyl groups (i.e., when only one X moiety contains two carboxyl groups with all other X moieties being hydrogen). 
 	With respect to Wand factor (B), Applicant asserts that the novel and non-obvious aspects of the claimed invention lies in the high acid value of the polyester which “is achieved by adding many carboxyl groups (derived from X) to molecular chain terminals of the polyester resin” (emphasis added) and the order of adding the W component and the X component(s) to insure that “many carboxyl groups (derived from X) are added to the molecular chain terminals of the polyester resin via W as the “linker”;” (emphasis added).
	With respect to Wand factors (C)-(D), Applicant asserts that one of ordinary skill in the art would not have any reason to produce a polyester of Formula (I) having the recited high acid group values based on the teachings in the prior art.
	With respect to Wand factor (E), general techniques for producing branched polyesters and carboxyl-terminated polyesters with specific acid (or hydroxyl) values are well known in the art.
	With respect to Wand factors (F)-(G), the disclosure as originally filed only discloses producing polyesters conforming to Formula (I) with the recited high acid value and the recited 
 	With respect to Wand factor (H), in view of Applicant’s assertions with respect to the criticality of having “many” terminal carboxyl groups derived from X in order to obtain the recited high acid values, the disclosure as originally filed fails to provide guidance as to how to obtain polyesters with the recited combination of high acid values and the specified number-average molecular weight when the polyester contains only one (or only two) X moieties which each containing only two carboxyl groups, especially given the requirement of a number-average molecular weight of at least 2,500.
	For example, the following polyesters fully meet the requirements of Formula (1) (with X’ representing a residue containing two carboxyl groups, and all other X being hydrogen):
		(H-O)r=2-W-(O-(CO-Z-CO-O-Y-O)p -X’)q=1

		(H-O)r=5-W-(O-(CO-Z-CO-O-Y-O)p -X’)q=1

		(H-O)r=10-W-(O-(CO-Z-CO-O-Y-O)p -X’)q=1

		(X’-O)r=1-W-(O-(CO-Z-CO-O-Y-O)p -H)q=2

		(X’-O)r=1-W-(O-(CO-Z-CO-O-Y-O)p -H)q=5

		(X’-O)r=1-W-(O-(CO-Z-CO-O-Y-O)p -H)q=10

		(H-O)r=5-W-(O-(CO-Z-CO-O-Y-O)p -H)q=5
			      \-(O-(CO-Z-CO-O-Y-O)p -X’)q=1

However, it is unclear whether a polyester with the above molecular structures which contain only one terminal X’ moiety (i.e., a molecular structure containing only two carboxyl groups) or only two terminal X’ moieties (i.e., a molecular structure containing only four carboxyl groups) would be capable of having the recited high acid values of 250-2,500 eq/106 g, especially in view 
	Therefore, in view of the above, it is the Examiner’s position that specification fails to provide adequate guidance as to how to achieve the recited high acid values over the entire scope of molecular structures represented by Formula (I) as recited in claim 1 for polyesters having a minimum molecular weight of 2,500, and that undue experimentation would be required to produce polyesters conforming to Formula (I) having both the recited high acid values and the minimum molecular weight when the polyester contains only one (or two) X’ residues containing only two carboxyl groups, particularly in view of Applicant’s assertions that “many” terminal carboxyl groups per polyester molecule are essential for achieving the recited high acid values.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

The rejections under 35 U.S.C. 103 based on BRUCHMANN ET AL (US 2007/0213501) in the previous Office Action mailed 11/27/2020 have been withdrawn in view of the new grounds of rejection in the present Office Action.

Response to Arguments
Applicant’s arguments filed 02/23/2021 with respect to BRUCHMANNET AL ‘501 have been fully considered and are persuasive, in view of evidence in the specification with respect to the criticality of the required acid value and molecular weight.
 	Therefore, the rejections under 35 U.S.C. 103 based on BRUCHMANNET AL ‘501 has been withdrawn.  
 	However, upon further consideration and Applicant’s arguments, a new ground(s) of rejection is made under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, with respect to the scope of enablement provided by the disclosure as originally filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 17, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787